Citation Nr: 0022770	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-02 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a right shoulder disability as a result 
of VA treatment.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to April 
1959, July 1966 to July 1968 and from May 1969 to May 1978.

This matter comes before the Board of Veterans' Appeals (the 
Board) from a May 1998 rating determination by the Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for a right shoulder disability.

In his substantive appeal filed in December 1998, the veteran 
appears to have raised the issue of entitlement to service 
connection for a right shoulder disability on the basis of 
direct service incurrence.  This claim has not yet been 
adjudicated and is referred to the RO for appropriate action.  


FINDING OF FACT

Medical evidence tending to show additional disability of the 
veteran's right shoulder rotator cuff tear and VA treatment 
has not been presented.


CONCLUSION OF LAW

The claim of entitlement to disability compensation under the 
provisions of 38 U.S.C.A. § 1151 for a right shoulder 
disability is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has raised a claim of entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for a right 
shoulder disability claimed as a result of treatment rendered 
by the VA Medical Center (VAMC) in San Francisco, California 
in 1989. 

In the interest of clarity, the Board will briefly review the 
factual background of this case; the relevant law, 
regulations and Court decisions; and then analyze the claim.

Factual Background

The evidence shows that the veteran was hospitalized from 
April 10, 1989, until April 13, 1989, at the VAMC in San 
Francisco, California.  The history indicated that the 
veteran experienced right shoulder pain, which had been 
treated conservatively for many years.  It was also noted 
that a recent arthrogram had demonstrated a right rotator 
cuff tear.  The veteran was admitted for hospitalization and 
underwent right anterior acromioplasty with rotator cuff 
repair.  He was discharged on Tylenol with codeine and was to 
be followed a week after discharge in the cast clinic.  It 
was noted that the veteran would remain in his shoulder 
mobilizer for one to two weeks and then start passive range 
of motion with circumduction.  

Records show that the veteran was hospitalized from April 16, 
1989, until April 19, 1989, for removal of a ganglion cyst on 
the right wrist, which had been there since January 1979.  
The discharge summary indicated that the veteran could return 
to full employment in 3 months.  It was noted that he had a 
splint from recent surgery for the right rotator cuff tear. 

The veteran was rehospitalized from May 30, 1989, to June 30, 
1989.  The history indicated that the veteran was initially 
seen in February 1989 with a chronic right rotator cuff tear, 
treated for many years with conservative therapy.  The report 
indicated that the veteran underwent repair of a right 
rotator cuff tear in April 1989.  It was noted that the 
surgery went well with good pain relief but that on the third 
follow-up appointment, he was found to have minimal active 
abduction, diagnosed as evulsion of deltoid origin from 
acromion.  On June 6, 1989, he underwent repair of rotator 
cuff avulsion.  The discharge summary indicated that the 
veteran did well post-operatively, and that his arm was 
placed in an airplane splint.  It was noted that he was 
followed throughout his post-operative course with serial X-
rays and examinations and that he did well postoperatively 
without complications.  

The veteran provided testimony before a RO rating specialist 
in September 1997.  He testified that on April 10, 1989 he 
had surgery on his right (dominant) shoulder following which 
he was discharged on the April 13 in a sling.  He stated that 
on April 16, he was called back to the hospital by the hand 
surgeon for removal of a ganglion cyst, which was thought to 
have been an aneurysm.  He indicated that the cyst was 
removed and that a cast from the hand to the right elbow was 
issued.  The veteran testified that the orthopedic surgeon 
who had performed his shoulder surgery, upon learning of the 
cyst removal, cut the cast and put his arm back in a sling.  
He stated that thereafter, he went in for a regular check-up, 
at which time it was discovered that the right shoulder 
surgery which had been performed had come loose and he was 
rehospitalized in May 1989 for surgery on the right shoulder.  

The veteran testified that he did not have full use of the 
right arm following the surgery and stated that arthritis had 
practically taken over his shoulder.  He indicated that he 
could only lift up to 20 pounds.  He indicated that he could 
not be employed as a truck or limousine driver because he was 
unable to unload boxes and suitcases.  He also indicated that 
he was not able to get a full night rest due to pain of the 
right shoulder.  

VA medical records dated from 1989 to 1993 were submitted for 
the record.  A record dated in July 1989 reflected that 
following the veteran's June 1989 surgery he was doing 
"excellently" and had no significant shoulder pain.  Motor 
conduction studies performed in September 1989 were mildly 
abnormal with evidence of slight neuropathic changes in the 
right ulnar and median nerves distally, primarily involving 
motor fibers.  The veteran underwent a neurological 
evaluation in November 1989 at which time the veteran 
complained of numbness of digits 3 to 5 on the right hand 
since June 1989.  Marked difficulty with abduction of the 
right shoulder was also noted.  An impression of intermittent 
sensory symptoms in digits 3 to 5 with weakness was made.  It 
was noted that the possible causes included entrapment if the 
distal sensory branch of the ulnar nerve in the wrist or mild 
trauma to the brachial plexus involving only "C8" sensory 
fibers in the medial cord.  

A January 1990 record noted that the veteran continued to 
have right shoulder pain and weakness.  Full passive range of 
motion and active range of motion of 90 degrees was 
documented.  A record dated in February 1990 revealed that 
the veteran experienced persistent shoulder pain and 
weakness.  A record dated in October 1990 showed that the 
veteran had no right shoulder pain, but had decreased range 
of motion of the shoulder.  An October 1991 entry showed that 
the veteran injured his right arm opening a heavy door 
resulting in immediate pain in the deltoid region and 
decreased range of motion.  An assessment of a possibly 
reinjured deltoid was made.  A November 1991 record reflected 
that the veteran's shoulder pain persisted.  Records dated in 
October and December 1992 indicated that the veteran's 
rotator cuff tear was stable.  Complaints of right shoulder 
pain were shown in a February 1993 record.  A March 1993 
record showed that the veteran complained of some nausea upon 
raising his arms.  A history of two surgeries in 1989 and re-
injury in October 1991 was noted.  The examiner's assessment 
indicated that the veteran's rotator cuff was stable.  

Relevant law and regulations

38 U.S.C.A. 1151

In pertinent part, at the time of the United States Supreme 
Court decision in the case of Brown v. Gardner, 115 S. Ct. 
552 (1994), 38 U.S.C.A. § 1151 provided that when there is no 
willful misconduct by a veteran, additional disability 
resulting from VA hospitalization, medical or surgical 
treatment causing injury, or aggravation thereof, shall be 
compensated as if service connected.

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C. 1151 
as encompassing only additional disability resulting from VA 
negligence or from accidents during treatment was unduly 
narrow.  The Supreme Court found that the statutory language 
of 38 U.S.C.A. 1151 simply required a causal connection 
between VA hospitalization and additional disability, and 
that there need be no identification of "fault" on the part 
of VA.  The Supreme Court further found that the then 
implementing regulation, 38 C.F.R. 3.358(c)(3) (1991), was 
not consistent with the plain language of 38 U.S.C.A. 1151 
with respect the regulation's inclusion of a fault or 
accident requirement.

Following the Brown decision, 38 U.S.C.A. 1151 was revised to 
provide that where any veteran shall have suffered an injury, 
or an aggravation of an injury, as the result of 
hospitalization, medical or surgical treatment, not the 
result of such veteran's own willful misconduct, and such 
injury or aggravation results in additional disability or in 
death, disability compensation shall be awarded in the same 
manner as if such disability, aggravation, or death were 
service-connected.  See also 38 C.F.R. 3.358 (1995).

However, the Court further held that not every "additional 
disability" was compensable. The validity of the remainder of 
38 C.F.R. 3.358 was not questioned. See Gardner, 115 S.Ct. 
552, 556 n.3 (1994): "We do not, of course, intend to cast 
any doubt on the regulations insofar as they exclude coverage 
for incidents of a disease's or injury's natural progression, 
occurring after the date of treatment.... VA's action is not 
the cause of the disability in those situations."

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. 1151 simply requires a causal connection 
between VA medical treatment and additional disability but 
that not every additional disability is compensable.

Thereafter, the Secretary of Veterans Affairs sought an 
opinion from the Attorney General of the United States as to 
the fall extent to which 1151 benefits were authorized under 
the Supreme Court's decision. The requested opinion was 
received from the Department of Justice's Office of Legal 
Counsel on January 20, 1995. In essence, the Department of 
Justice opined that "our conclusion is that the [Supreme] 
Court intended to recognize only a narrow exclusion [to the 
"no fault" rule], confined to injuries that are the 
necessary, or at most, close to certain results of medical 
treatment."

On March 16, 1995, amended VA regulations were published to 
conform to the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement that was struck down by the Supreme Court.  
38 C.F.R. § 3.358(c)(1) provides that "[i]t will be necessary 
to show that the additional disability is actually the result 
of such disease or injury or an aggravation of an existing 
disease or injury and not merely coincidental therewith."  
Further, 38 C.F.R. § 3.358(b)(2) provides that compensation 
will not be payable for the continuance or natural progress 
of disease or injuries.  38 C.F.R. § 3.358(c)(3) now provides 
that "[c]ompensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  'Necessary consequences' are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered."

Under the revised 38 C.F.R. § 3.358(c)(3) (1996) compensation 
is precluded where disability (1) is not causally related to 
VA hospitalization or medical or surgical treatment, or (2) 
is merely coincidental with the VA hospitalization or medical 
or surgical treatment, or (3) is the continuance or natural 
progress of diseases or injuries for which VA hospitalization 
or medical or surgical treatment was authorized, or (4) is 
the certain or near certain result of the VA hospitalization 
or medical or surgical treatment.  Where a causal connection 
exists, there is no willful misconduct, and the additional 
disability does not fall into one of the above-listed 
exceptions, the additional disability will be compensated as 
if service connected.

However, effective October 1, 1997, 38 U.S.C.A. 1151, 
relating to benefits for persons disabled by treatment or 
vocational rehabilitation, was amended by Congress. See 
section 422(a) of PL 104-204.  The purpose of the amendment 
is, in effect, to overrule the Supreme Court's decision in 
the Gardner case, which held that no showing of negligence is 
necessary for recovery under section 1151. In pertinent part, 
1151 is amended as follows:

"(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected. For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and--

"(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary, either 
by a Department employee or in a Department facility as 
defined in section 1701(3)(A) of this title, and the 
proximate cause of the disability or death was-

(A) carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or

(B) an event not reasonably foreseeable."

In August 1998, 38 C.F.R. §§ 3.358 and 3.380 were amended in 
light of the congressional action noted above.  The new 
sections, 38 C.F.R. 3.361, 23.363 (1998), were effective from 
October 1, 1997. 63 Fed. Reg. 45006-7 (1998) (to be codified 
at 38 C.F.R. 3.361 - 3.363).  However, these amendments apply 
only to claims filed on or after the effective date of the 
statute, October 1, 1997.  Since the veteran's appeal was 
filed prior to that date, it continues to be subject to 
review under the prior statutory language and interpretation.  
VAOPGCPREC 40-97 (O.G.C. Prec. 40-97).


Well groundedness of the claim

The initial inquiry as to any issue presented on appeal is 
whether the claim is well grounded.  See 38 U.S.C.A. 5107(a).  
A well grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  A mere allegation is 
not sufficient; there must be evidence in support of the 
claim that would "justify a belief by a fair and impartial 
individual that the claim is plausible."  Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim under 38 U.S.C.A. 1151 to be well 
grounded, three elements must be satisfied: (1) medical 
evidence of a current disability; (2) medical evidence, or in 
certain circumstances lay evidence, of incurrence or 
aggravation of an injury as the result of hospitalization, 
medical or surgical treatment, or the pursuit of a course of 
vocational rehabilitation under chapter 31 of title 38, 
United States Code; and (3) medical evidence of a nexus 
between that asserted injury or disease and the current 
disability.  Jones v. West, 12 Vet. App. 460 (1999).

Analysis

As an initial matter, the Board notes that when a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to an appellant 
applies unless Congress provided otherwise or permitted the 
Secretary to do otherwise and the Secretary does so.  Marcoux 
v. Brown, 9 Vet. App. 289 (1996); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).

In this case, the Board has determined that the provisions of 
38 U.S.C.A. 1151 in effect prior to October 1, 1997, are more 
favorable to the veteran's claims, inasmuch as negligence 
need not be established in order for the veteran to prevail.  
Moreover, inasmuch as the original claim brought under the 
provisions of 38 U.S.C.A. 1151 was filed prior to October 
1997, the provisions of 38 U.S.C.A. 1151 in effect from 
October 1, 1997 forward are inapplicable to the claim.

With respect to the first prong of the Jones well 
groundedness test, current disability, the medical evidence 
of record does establish that the veteran has a current 
clinical diagnosis of a right shoulder rotator cuff 
disability.  However, this preexisted VA medical treatment in 
1989, which included surgical repair of the disability.

In essence, the evidence reflects that shortly following the 
surgeries performed in 1989 there was some evidence of 
weakness, limitation of motion and sensory deficit of the 
right upper extremity.  There was an intervening injury in 
late 1991 and from approximately October 1992 forward, the 
veteran's rotator cuff was described as stable with pain the 
primary manifestation.  

The Board notes that recently, the Court has had occasion to 
discuss what constitutes a disability.  A symptom, such as 
pain, alone, without a diagnosed or identifiable underlying 
malady or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  See 
Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  In this 
case, there are subjective complaints of pain and weakness of 
the right shoulder with a corresponding diagnosis of a right 
rotator cuff disability.

Furthermore, the record does not contain any competent 
evidence that establishes or even suggests an etiological 
nexus between any impairment of the veteran's right shoulder 
and VA treatment received in 1989.  Here, the Board again 
observes that the veteran's right shoulder problems existed 
prior to his VA hospital admission in April 1989.  However, 
there is absolutely no medical evidence of record indicating 
that the veteran's currently claimed right shoulder problems 
were caused or aggravated by VA treatment.  The evidence 
merely shows that the veteran had a history of shoulder 
problems, that he underwent two shoulder surgeries to 
alleviate his those symptoms, and that subsequently he 
complained of pain and continued to receive treatment.  

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability ... a claim is not 
well grounded."  Chelte v. Brown, 10 Vet. App. 2681 271 
(1997).  In Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992), the Court held that the failure to demonstrate that a 
disability is currently manifested constitutes failure to 
present a plausible or well-grounded claim.  In this case, 
there is no basis in the law or regulation for an award of 
benefits under 38 U.S.C.A. § 1151 for a right shoulder 
disability, since the record as a whole fails to include any 
current evidence of that claimed disability linked to VA 
treatment.  See Jones, supra.  Accordingly, the veteran has 
failed to establish the elements of a well grounded claim. 

The only evidence supporting the veteran's assertion that he 
sustained a right shoulder disability as a result of VA 
hospitalization or medical or surgical treatment consists of 
his own statements to that effect.  However, he is not shown 
to possess the technical competence to establish such a 
relationship. A claim based upon an assertion as to cause-
and-effect relating to a particular disability requires 
competent medical evidence in order to be well grounded.  The 
Court has reiterated this requirement many times.  See Voerth 
v. West, 13 Vet. App. 117, 120 (1999) ("Unsupported by 
medical evidence, a claimant's personal belief, no matter how 
sincere, cannot form the basis of a well-grounded claim."); 
Bostain v. West, 11 Vet. App. 124, 127 (1998) ("lay testimony 
. . . is not competent to establish, and therefore not 
probative of, a medical nexus").

In sum, a claim made under the provisions of 38 U.S.C.A. 
§ 1151 is not well grounded unless there is competent 
evidence of additional disability as the result of VA 
treatment.  Jimison v. West, 13 Vet. App. 75 (1999).  In this 
case, no such evidence has been presented.  In fact, the 
evidence has not established that additional disability, 
claimed as a right shoulder disability occurred following the 
1989 VA treatment; nor does the record include competent 
medical evidence establishing or even suggesting a 
relationship between the 1989 VA medical care and the claimed 
right shoulder disability.  Accordingly, it is the Board's 
conclusion that the veteran has failed to present evidence 
sufficient to justify a belief by a fair and impartial 
individual that his claim for compensation under 38 U.S.C.A. 
§ 1151 is well grounded, as required by 38 U.S.C.A. § 5107(a) 
(West 1991), and, therefore, the claim must be denied.


Additional considerations

The Board notes that the Court has recently opined that VA 
has no duty to assist a claimant until the claimant meets his 
or her burden of establishing a well-grounded claim.  It was 
also noted that the claimant's burden to produce evidence to 
render a claim well grounded was a "condition precedent 
established by Congress" that neither VA nor the Court was 
free to ignore.  Morton, v. West, 12 Vet. App. 477, 485 
(1999). 

Because the veteran's claim of entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for a right 
shoulder disability is not well grounded, VA is under no duty 
to further assist him in developing facts pertinent to that 
claim.  38 U.S.C.A. § 5107(a) (West 1991).  VA's obligation 
to assist depends upon the particular facts of the case and 
the extent to which VA has advised the claimant of the 
evidence necessary to be submitted with a VA benefits claim.  
See Robinette v. Brown, 8 Vet. App. 69, 78 (1995).  The Court 
recently held that the obligation exists only in the limited 
circumstances where the appellant has referenced other known 
and existing evidence.  Epps v. Brown, 9 Vet. App. 341, 344 
(1996).  VA is not on notice of any other known and existing 
evidence which would make the claim presented plausible.  The 
Board's decision serves to inform the veteran of the kind of 
evidence that is necessary to make his claim well grounded.

When the Board addresses in its decision a question that has 
not been addressed by the RO, in this case well-groundedness, 
it must consider whether the veteran has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The 
Board finds that the veteran has been accorded ample 
opportunity by the RO to present argument and evidence in 
support of his claim and that any error by the RO in deciding 
this claim on the merits, rather than being not well 
grounded, was not prejudicial.  



ORDER

The claim of entitlement to compensation under the provisions 
of 38 U.S.C.A. § 1151 for a right shoulder disability based 
on VA treatment is not well grounded and is denied.



		
	Mark J. Swiatek
	Acting Member, Board of Veterans' Appeals



 

